 In the Matter of ALLIS-CHALMERS MANUFACTURING COMPANY (SPRING-,FIELDWORKS)andALLIS-CHALMERS WORKERS, DISTRICT 50, UNITEDMINE WORKERS OF AMERICACase No. 13-R-0299.-DecidedMay 2, 1944Mr.' W. J.McGowan,of Milwaukee,Wis., for the Company.Messrs. Scerial ThompsonandHugh White,of Springfield,Ill., and'Mr. Joseph Marchesi,of Peru, Ill., for the"Mine Workers.Meyers andMeyers,by'Mr. Ben Meyers,of Chicago,Ill., for theC. I. O.1Mr. Nathan J. Kaplan,of Chicago, Ill., for the Weldors.Mr. Seymour J. Spelman,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTION,STATEMENT OF THE CASEUpon a petition duly filed by Allis-Chalmers Workers, District 50.United Mine Workers of America, herein called the Mine Workers,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Allis-Chalmers Manufacturing Com-pany (Springfield Works), herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Robert E. Ackerherg, Trial Examiner., Said hearingwas held at, Springfield, Illinois, on March 14, 1944., The Company,theMine Workers; United Farm Equipment and Metal Workers ofAmerica, Local 120, CIO, herein called the C. L 0., and UnitedBrotherhood of Weldors, Cutters and Helpers of America, Local 68,herein called theWeldors, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing' on the issues.The C. I. O. filed a brief, moving for a dismissal of the petition on theground that the Mine Workers failed to make a substantialprima facieshowing of representation. ' For reasons _set forth below, said motionis hereby denied.The Trial Examiner's rulings made at the hearing56 N. L.R. B., No. 41203 2041DECISIONS OF NATIONAL LABOR RELATIONS BOARDare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAllis-Chalmers Manufacturing Company, a Delaware corporation,_operates nine plants located iri the States of Wisconsin, Pennsylvania,Ohio, Illinois,Massachusetts, California, and Indiana.The presentproceeding is concerned solely with two plants located at Springfield,Illinois, and known as the Springfield Works.At the SpringfieldWorks, the Company is engaged in the manufacture, distribution, andsale of tractors and parts, and in the' manufacture of war materials.During the year 1943, the Company purchased various raw materials,valued at approximately $40,000,000, of which at least 50 percent wasshipped to the Springfield Works from points outside the State' ofIllinois.During the same period, the Company'ssalesof finishedproducts manufactured at the Springfield Works amounted in valueto approximately $86,000,000, of which approximately 90 percentrepresented shipments.to points outside the State of Illinois.The Company. admits, and we, find, that it is engaged in commerceat its Springfield Works within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONSINVOLVEDAllis-ChalmersWorkers, District 50, UnitedMineWorkers ofAmerica, is an unaffiliated labororganizationadmittingto member-ship employees of the Company.United Farm Equipment and Metal Workers of America, Local120, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of the Com-pany.United Brotherhood of Weldors, Cutters and Helpers of America,Local 68, is an unaffiliated labor organization admitting to member-ship employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONIn a letter dated January 26, 1944, the Mine Workers claimed torepresent a majority of the Company's production and maintenanceemployees at the Springfield Works, and requested recognition as theirexclusive bargaining representative.The Company replied ina letterdated January 29, rejecting the request on the ground that it was obli-gated to recognize and dealwith the C. 1. 0., ALLIS-CHALMERS MANUFACTURING, COMPANY205On May 4,,1943, the Company and the C. I. O. entered into a collec-tive bargaining agreement which provided for a term expiring April15, 1944, with automatic renewal from year to year thereafter "unlesswithin the 10-day period preceding the 30 days prior to any expirationdate, notice is given in writing to the'other party by the party desiringa change" in the contract. Since the Mine Workers informed theCompany of its interest prior to the automatic renewal date, the con-tract constitutes no bar to a present determination of representatives.A statement of a FieldExaminerof the Board, introduced intoevidence at the hearing, indicates that theMineWorkersrepresent asubstantialnumber of employees, in the unit hereinafter foundappropriate.'iWe find thata questionaffecting commerce hasarisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITSubject to the qualification stated below, the Mine Workers, theC. I. 0., and the Company are agreed that the following unit is ap-propriate for the purposes of collective bargaining: All production andmaintenance- employees of the Springfield Works, excluding super-intendents, assistant superintendents, general foremen, foremen, assist-ant foremen, assistants to foremen, inspectors (but not checkers), time-study men, timekeepers,' draftsmen, office employees, shop clerks, plantguards, nurses, and hospital -attendants., The Weldors claims that all'The Field Examiner reported that the Mine Woikeis submitted 1778 autlioirzationcards; that-the names of 972 persons appearing on the cards were listed on the Company'spay roll of February 7, 1944,which contained the names of 3057 employees in the appro-priate unit;and that except for 8 undated,the cards were dated from March 1943 throughFebruary 1944.At the hearing,the Mine Workers submitted 109 additional authorizationcards.The Welders submitted 61 authorization cardsThe names of 57 persons appearing onthe cards were contained in the aforesaid pay roll which contained the names of 178 em-ployees in the alleged appropriate unit.The cards were dated from August 1943 throughFebruary 1944The C:I0 moved for a dismissal of the petition on the ground that the Mine 1Vorkeisfailed to make a showing of present substantial representation,and that therefore no ques-tion exists concerning the representation of employees of the Company.In support of thismotion,the C.I0 contends that(1) the Field Examiner's report is incompetent evidencebecause it did not allege that signatures on cards were apparently genuine,(2) that a sub-'stantial percentage of the cards do not bear sufficiently recent dates to merit consideration,and (3)the Trial Examiner erred in rejecting its offer of proof that a substantial numberof signatures were forgeries.As we have frequently stated,"authorization or membershipcards are required,not as proof of the number of employees who desire to be representedby a labor organization,or as a basis for determining the appropriate representative, butsimply to provide a reasonable safeguard against the indiscriminate institution of repre-sentation proceedings by labor organizations which might have little or no membership inthe alleged appropriate unit.The examination and evaluation of these cards is an adminis-trative matter,wholly within the discretion of the Board,and for this reason is not subjectto attack by parties to the proceeding"SeeMatter of American Finishing Company,footnote 4, and cases cited therein,54 N. L R. B 996 For these reasons, we have hereto-fore deniedthe C. I. 0 's motionto dismiss. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDfull-timemanual welders, cutters, (or burners), welder apprenticesand full-time welder helpers, at' the Springfield Works, with certainexclusions, constitute a-separate appropriate unit.The Mine Workersand the Company expressed no opposition to the unit proposed by the'Weldors, but the C. I. 0. contends that only, asingle plant-wide unitis appropriate.Pursuant to a series of written agreements dating since 1937, the pro-duction and maintenance' employees at the Company's SpringfieldWorks, including the employees in the, unit now proposed by theWeldors, have constituted a single unit for the purposes of collectivebargaining. , During this 7-year period, the welders, cutters, and burn-ers have been specifically included in the contracts covering the plant-wide unit. 'The facts disclose that they have participated in the bene-fits under the contracts, their grievances have been successfully prose-attempt to organize them prior to the` instant proceeding.,The`Weldors contends that this bargaining history should not militateagainst the establishment of a separate unit of welders because-(1) atno time prior to the instant proceeding has the propriety of a craft unitbeen in issue before the Board, and- (2) welders have been' treated asa'special and separate gropp,in collectivewbargainirig.We do not agree.The fact that the propriety of a craft unit has never been in issue doesnot serve to negative the significance of 7 years of collective bargainingon the basis of a single plant-wide unit, where, as here, the alleged,craftgroup has participated and acquiesced in that'single unit bargaining.Nor do we believe it is significant, that, in certain phases of collectivebargaining, the welders -were regarded as a separate group, for it isclear that the, bargaining was conducted within the framework of asingle plant-wide unit, established by contract; that, for many pur-poses, the welders group was not singled out for special treatment;and that, for some purposes, other groups within the unit also wereaccorded special treatment.We therefore believe, and find, that theunit urged by the Weldors is inappropriate for the purposes of collec-tive bargaining.2'The unit proposed by the Mine Workers in its petition and agreedto by the C. I. 0. and the Company is the same as that provided for inthe past collective bargaining agreements covering the SpringfieldWorks, and we are satisfied that 'it is appropriate for bargainingpurposes.Accordingly, we find that all'production and maintenance employeesof the Springfield Works; "including welders and cutters, but exclud-ing salaried employees, time-study-men, timekeepers, draftsmen, office2See:Matte) of American CardFoundi,t Company,51 N L 12 B 1416:Matterof HarborBoat_Bumldtng Company,52 N LR B. 658- ALLIS-CHALMERS MANUFACTURING COMPANY207employees,shop clerks,plant guards,nurses, hospital attendants, in-spectors(but not checkers),superintendents,assistant superintendents,general foremen, foremen,assistant foremen, assistants to foremen, andall or any other supervisory employees withauthorityto hire, promote,discharge,discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action,constitute-a unit appro-priate for,the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which'has arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately, preceding the date of the Direction of Electionherein, subject,to the limitations and additions set forth in the Direc-tion. ''DIRECTION OF ELECTION'By virtue of and pursuant to, the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3,-it is hereby-DIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Allis-ChalmersManufacturing Company (Springfield Works), an election by secretballot shall be conducted as early as possible, but not later than thirty'(30) days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Riles and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did, notwork during said, pay-roll period because they were ill or' on vacationor temporarily Paid off, and including employees in the armed forcesof the United States who present themselves unperson at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,,to determine whether they desire to be represented by Allis-Chalmers Workers, District '50, United Mine Workers of America, orby United Farm Equipment and Metal Workers of America, Local120,,CIO, for the purposes of collective bargaining, or by neither.1